UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 3, 2012 Modine Manufacturing Company (Exact name of registrant as specified in its charter) Wisconsin 1-1373 39-0482000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (262) 636-1200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Information to be Included in the Report Item 2.02 Results of Operations and Financial Condition On February 3, 2012, Modine Manufacturing Company (the “Company”) issued a press release announcing the results of operations and financial condition for the third quarter ended December 31, 2011. During a conference call scheduled to be held at 9:00 a.m. EDT on February 3, 2012, the Company’s President and Chief Executive Officer, Thomas A. Burke, Vice President, Finance and Chief Financial Officer, Michael B. Lucareli, will discuss the Company’s results for the third quarter ended December 31, 2011. Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of the Company’s press release in connection with the announcement.The information in this Item 2.02, including Exhibit 99.1, is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith: Press Release dated February 3, 2012 announcing the results of operations and financial condition for the third quarter ended December 31, 2011. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Modine Manufacturing Company By: /s/ Thomas A. Burke Thomas A. Burke President and Chief Executive Officer By: /s/ Margaret C. Kelsey Margaret C. Kelsey Vice President – Corporate Development, General Counsel and Secretary Date:February 3, 2012 3 Exhibit Index Exhibit No. Exhibit Description Press Release dated February 3, 2012 announcing the results of operations and financial condition for the third quarter ended December 31, 2011. 4
